Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages.1-2, filed on 02/16/2021, with respect to Double Patenting Rejection have been fully considered and are persuasive.  Therefore, the rejection of Double Patenting will held in abeyance until the final content of an allowable set of claims has been determined.  
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claims 1 and 15 that the combination of Ching, Song, and Xu prior art, does not teach the limitation of “an adjustment oxide layer deposited directly on the metal doping layer, wherein gate stack including the metal doping layer provides at least two threshold voltages for the apparatus.”. 
In response to this argument, the Examiner directs the applicant’s attention to combination of Ching, Song, and Xu prior art, which teaches an adjustment oxide layer (133) deposited directly on the metal doping layer (113/123), wherein gate stack including the metal doping layer (113/123) provides at least two threshold voltages for the apparatus (note: the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching and Song to enable the gate stack to comprises the metal doping layer (113/123) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123) formed from a dipole (114), and an adjustment oxide layer (133) to be deposited directly on the metal doping layer (113/123) as taught by Song in order to obtain a semiconductor device with improved electric characteristics step of Ching to be performed according to the teachings of Song because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed gate stack step of Ching and art recognized suitability for obtaining a semiconductor device with improved electric characteristics has been recognized to be motivation to combine.   MPEP § 2144.07. 
In addition, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) see MPEP 2114.II
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Ching, Song, and Xu prior art reference does meet all the limitation in claims 1 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching) in view of Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song) and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu).
Regarding Claim 1: Ching discloses an apparatus (see Ching, Figs.15A-15B as shown below and ¶ [0016]), comprising: 

    PNG
    media_image1.png
    351
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    559
    media_image2.png
    Greyscale

a conducting channel region (338/438) (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and
a gate stack (362/364/348/462/464/466) surrounding all sides of the conducting channel region (338/438) (see Ching, Figs.15A-15B as shown above), wherein the gate stack (362/364/348/462/464/466) comprises:
212) (see Ching, Figs.15A-15B as shown above and ¶ [0019]).
Ching is silent upon explicitly disclosing wherein a metal doping layer deposited directly on the doped substrate, wherein the metal doping layer is formed from a dipole; and
an adjustment oxide layer deposited directly on the metal doping layer, wherein gate stack including the metal doping layer provides at least two threshold voltages for the apparatus.
Before effective filing date of the claimed invention the disclosed metal doping layer to be deposited directly on the doped substrate and an adjustment oxide layer to be deposited directly on the metal doping layer in order to obtain a semiconductor device with improved electric characteristics.
For support see Song, which teaches wherein the gate stack comprises: wherein a metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) is formed from a dipole (114) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]); and
an adjustment oxide layer (133) deposited directly on the metal doping layer (113/123), wherein gate stack including the metal doping layer (113/123) provides at least two threshold voltages for the apparatus (note: the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]). 

    PNG
    media_image3.png
    386
    533
    media_image3.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching and Song to enable the gate stack to comprises the metal doping layer (113/123) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123) formed from a dipole (114), and an adjustment oxide layer (133) to be deposited directly on the metal doping layer (113/123) as taught by Song in order to obtain a semiconductor device with improved electric characteristics step of Ching to 
In addition, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) see MPEP 2114.II
The combination of Ching and Song is silent upon explicitly disclosing wherein the metal doping layer deposited directly on the doped substrate.
Before effective filing date of the claimed invention the disclosed metal doping layer were known to be deposited directly on the doped substrate in order to form dipole layer and reduce manufacturing costs relative to costs associated with multi-flow processes.
For support see Xu, which teaches wherein the metal doping layer (224, note: hafnium (hf) is a metal; therefore, metal doping layer is equivalent to metal containing layer) deposited directly on the doped substrate (220) (see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, and Xu to enable the metal doping layer (224, note: hafnium (hf) is a metal; therefore, metal doping layer is equivalent to metal containing layer) to be deposited directly on the doped substrate (220) as taught by Xu in order to form dipole layer and reduce manufacturing costs relative to costs associated with multi-flow processes (see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095]).
Regarding Claim 2: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Song, and Xu further teaches wherein the apparatus is an n-type field effect transistor (NMOS/348) (see Ching, Figs.15A-15B as shown above and ¶ [0044] and see Song, Fig.1 as shown above and ¶ [0050]).
Regarding Claim 3: Ching as modified teaches an apparatus as set forth in claim 2 as above. The combination of Ching, Song, and Xu further teaches wherein the substrate (210) comprises silicon (see Ching, Figs.15A-15B as shown above and ¶ [0017]).
Regarding Claim 4: Ching as modified teaches an apparatus as set forth in claim 3 as above. The combination of Ching, Song, and Xu further teaches wherein the metal doping layer (113/123) comprises at least one of: lanthanum, ytterbium, magnesium, an oxide of lanthanum, an oxide of ytterbium, and an oxide of magnesium (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Regarding Claim 5: Ching as modified teaches an apparatus as applied to claim 3 above. The combination of Ching and Ji further teaches wherein a layer of a first barrier metal (143) deposited directly on the adjustment oxide layer (133) (see Song, Fig.1 as shown above);
153) deposited directly on the layer of the first barrier metal (143) (see Song, Fig.1 as shown above, ¶ [0050], and ¶ [0076]); and
a layer of a second barrier metal (163) deposited directly on the layer of the n-type field effect transistor work function metal (153) (see Song, Fig.1 as shown above).
Regarding Claim 6: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Song, and Xu further teaches wherein the conducting channel region (338) is formed of silicon (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]).
Regarding Claim 7: Ching as modified teaches an apparatus as set forth in claim 6 as above. The combination of Ching, Song, and Xu further teaches wherein the silicon is n-doped (see Ching, Figs.15A-15B as shown above, ¶ [0019], and ¶ [0030]).
Regarding Claim 8: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Song, and Xu further teaches wherein the apparatus is a p-type field effect transistor (PMOS) (see Ching, Figs.15A-15B as shown above and ¶ [0036] and see Song, Fig.1 as shown above and ¶ [0050]).
Regarding Claim 10: Ching as modified teaches an apparatus as set forth in claim 8 as above. The combination of Ching, Song, and Xu further teaches wherein the substrate (210) comprises silicon germanium (see Ching, Figs.15A-15B as shown above, ¶ [0017], and ¶ [0024]). 
Regarding Claim 12: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Song, and Xu further teaches wherein the 462/464/466) directly contacts the conducting channel region (338/438) (see Ching, Figs.15A-15B as shown above).
Regarding Claim 15: Ching discloses an apparatus (see Ching, Figs.15A-15B as shown above and ¶ [0016]), comprising: 
an n-type field effect transistor (348) (see Ching, Figs.15A-15B as shown above and ¶ [0044]), comprising:
a first conducting channel region (338) (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and
a first gate stack (362/364/366) surrounding all sides of the first conducting channel region (338) (see Ching, Figs.15A-15B as shown above), wherein the first gate stack (362/364/366) comprises:
a first doped substrate (212) (see Ching, Figs.15A-15B as shown above and ¶ [0019]);
a p-type field effect transistor (448) (see Ching, Figs.15A-15B as shown above and ¶ [0039]), comprising:
a second conducting channel region (438) (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); and 
a second gate stack (462/464/466) surrounding all sides of the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above), wherein the second gate stack (462/464/466) comprises: 
a second doped substrate (212) (see Ching, Figs.15A-15B as shown above and ¶ [0019]).
Ching is silent upon explicitly disclosing wherein the first gate stack comprises:

a first adjustment oxide layer deposited directly on the first metal doping layer; and
wherein the second gate stack comprises:
a second metal doping layer deposited directly on the second doped substrate, wherein the second metal doping layer is formed from a dipole; and 
a second adjustment oxide layer deposited directly on the second metal doping layer, wherein the apparatus has a plurality of threshold voltages including at least two different n-type threshold voltages for the n-type field effect transistor and at least two different p-type threshold voltages for the p-type field effect transistor.
Before effective filing date of the claimed invention the disclosed metal doping layer to be deposited directly on the doped substrate and an adjustment oxide layer to be deposited directly on the metal doping layer in order to obtain a semiconductor device with improved electric characteristics.
For support see Song, which teaches wherein the gate stack comprises: wherein a metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123, doped by diffusion of lanthanum or aluminum) is formed from a dipole (114) (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]); and
an adjustment oxide layer (133) deposited directly on the metal doping layer (113/123) (Note: Song teaches TR2 is either n-type or p-type transistor. Therefore, ordinary skill in the art would recognize that the first gate stack of n-type transistor to include the first metal doped layer (113/123) and the first adjustment oxide layer (133), and the second gate stack for p-type transistor to include the second metal doped layer (113/123) and the second adjustment oxide layer (133)), wherein the apparatus has a plurality of threshold voltages including at least two different n-type threshold voltages for the n-type field effect transistor and at least two different p-type threshold voltages for the p-type field effect transistor (note: the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process) (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching and Song to enable the gate stack to comprises the metal doping layer (113/123) deposited directly on the doped substrate (100), wherein the metal doping layer (113/123) formed from a dipole (114), and an adjustment oxide layer (133) to be deposited directly on the metal doping layer (113/123) as taught by Song in order to obtain a semiconductor device with improved electric characteristics step of Ching to be performed according to the teachings of Song because one of ordinary skill in the art 
The combination of Ching and Song is silent upon explicitly disclosing wherein the metal doping layer deposited directly on the doped substrate.
Before effective filing date of the claimed invention the disclosed metal doping layer were known to be deposited directly on the doped substrate in order to form dipole layer and reduce manufacturing costs relative to costs associated with multi-flow processes.
For support see Xu, which teaches wherein the metal doping layer (224, note: hafnium (hf) is a metal; therefore, metal doping layer is equivalent to metal containing layer) deposited directly on the doped substrate (220) (see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, and Xu to enable the metal doping layer (224, note: hafnium (hf) is a metal; therefore, metal doping layer is equivalent to metal containing layer) to be deposited directly on the doped substrate (220) as taught by Xu in order to form dipole layer and reduce manufacturing costs relative to costs associated with multi-flow processes (see Xu, Fig.2B, ¶ [0004], ¶ [0078], and ¶ [0095]).
Regarding Claim 17: Ching as modified teaches an apparatus as set forth in claim 15 as above. The combination of Ching, Song, and Xu further teaches wherein 362/364/366) directly contacts the first conducting channel region (338) and the second gate stack (462/464/466) directly contacts the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above).
Regarding Claim 19: Ching as modified teaches an apparatus as set forth in claim 15 as above. The combination of Ching, Song, and Xu further teaches wherein the first metal doping layer (113/123) comprises at least one of: lanthanum, ytterbium, magnesium, an oxide of lanthanum, an oxide of ytterbium, and an oxide of magnesium (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Regarding Claim 20: Ching as modified teaches an apparatus as set forth in claim 15 as above. The combination of Ching, Song, and Xu further teaches a layer of a first barrier metal (143) deposited directly on the first adjustment oxide layer (133) (see Song, Fig.1 as shown above); 
a layer of a p-type field effect transistor work function metal (153) deposited directly on the layer of the first barrier metal (143) (see Song, Fig.1 as shown above, ¶ [0050], and ¶ [0076]); and
a layer of a second barrier metal (163) deposited directly on the layer of the p-type field effect transistor work function metal (153) (see Song, Fig.1 as shown above).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claim 8 above, and further in view of Chen (CN 103426764 A, hereinafter refer to Chen).
CN-103426764-A (hereinafter refer to Chen ‘764) is relied upon solely for the English language translation of CN 103426764 A.
Regarding Claim 9: Ching as modified teaches an apparatus as applied to claim 8 above. The modification of Ching is silent upon explicitly disclosing wherein the conducting channel region is formed of silicon germanium
Before effective filing date of the claimed invention the disclosed material were known in order to reduce leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor.
For support see Chen, which teaches wherein the conducting channel region (111) is formed of silicon germanium (see Chen ‘764, Figs.2-7, ¶ [0011], and ¶ [0080]).
Ching discloses the claimed invention except for the materials of the conducting channel region; therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, Xu, and Chen to enable the known silicon germanium nanowire channel as taught by Chen in order to reduce leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for reduceing leakage current of the multi-layer full-surrounding gate nanowire transistor or suspended semiconductor transistor and improve the stability of bias temperature, improving the performance of the transistor involves only ordinary skill in the art.  In re Leshin
Regarding Claim 11: Ching as modified teaches an apparatus as set forth in claim 9 as above. The modification of Chen further teaches wherein the silicon germanium is p-doped (boron doped) (see Chen ‘764, Figs.2-7, ¶ [0011], and ¶ [0080]).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claims 1 and 15 above, and further in view of Chung et al. (U.S. 2018/0130905 A1, hereinafter refer to Chung).
Regarding Claims 13 and 18: Ching as modified teaches an apparatus as applied to claims 1 and 15 above. The modification of Ching is silent upon explicitly disclosing wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (as claimed in claim 13);
wherein the apparatus has a plurality of threshold voltages that comprise up to eight n-type threshold voltages and up to eight p-type threshold voltages (as claimed in claim 18).
Before effective filing date of the claimed invention the disclosed plural gate stack were known to include a plurality of threshold voltages adjusting layer in order to improve the operating characteristics of the semiconductor device.
For support see Chung, which teaches wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (note: Chung teaches each of the first interfacial function film 131a and the first barrier function film 131b is shown as a pair (which is four) in the drawings, in some embodiments, each of the first interfacial function film 131a and the first barrier function film 131b may be more than two (which is more than four)) (see Chung, Figs.2, 4, and 9, ¶ [0005], ¶ [0080], ¶ [0087], ¶ [0118], ¶ [0156]- ¶ [0157]) (as claimed in claim 13);
wherein the apparatus has a plurality of threshold voltages that comprise up to eight n-type threshold voltages and up to eight p-type threshold voltages (note: Chung teaches each of the first interfacial function film 131a and the first barrier function film 131b is shown as a pair (which is four) in the drawings, in some embodiments, each of the first interfacial function film 131a and the first barrier function film 131b may be more than two (which is more than four)) (see Chung, Figs.2, 4, and 9, ¶ [0005], ¶ [0080], ¶ [0087], ¶ [0118], ¶ [0156]- ¶ [0157]) (as claimed in claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, Xu, and Chung to enable gate stack to include more than four threshold voltages adjusting layers as taught by Chung in order to improve the operating characteristics of the semiconductor device.
The combination of Ching, Song, Xu, and Chung is silent upon explicitly disclose the gate stack to include eight threshold voltages adjusting layers; however, the combination of Ching, Song, Xu, and Chung teaches gate stack to include more than four threshold voltages adjusting layers. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of the threshold voltages adjusting layer through routine 
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Song et al. (U.S. 2017/0005175 A1, hereinafter refer to Song), and Xu et al. (U.S. 2016/0247893 A1, hereinafter refer to Xu) as applied to claims 1 and 15 above, and further in view of Zhu (U.S. 2020/0027897 A1, hereinafter refer to Zhu).
Regarding Claims 14 and 16: Ching as modified teaches an apparatus as applied to claims 1 and 15 above. The modification of Ching further teaches wherein the conducting channel region (338/438) comprises a plurality of conducting channels (see Ching, Figs.15A-15B as shown above) (as claimed in claim 14);
wherein the first conducting channel region (338) comprises a plurality of silicon channels (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]) (as claimed in claim 16); however, the modification of Ching is silent upon explicitly disclosing wherein at least some conducting channels of the plurality of conducting channels are epitaxially grown and doped in situ (as claimed in claim 14);
at least some channels of the plurality of silicon channels are n-doped in situ (as claimed in claim 16).
in situ in order to adjust a threshold voltage (Vt) of the respective devices.
For support see Zhu, which teaches wherein at least some conducting channels (1005/1009) of the plurality of conducting channels are epitaxially grown and doped in situ (see Zhu, Fig.16, ¶ [0036], and ¶ [0038]) (as claimed in claim 14);
at least some channels (1005/1009) of the plurality of silicon channels are n-doped in situ (see Zhu, Fig.16, ¶ [0036], and ¶ [0038]) (as claimed in claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, Xu, and Zhu to enable at least some channels (1005/1009) of the plurality of silicon channels and n-doped in situ as taught by Zhu in order to adjust a threshold voltage (Vt) of the respective devices (see Zhu, Fig.16, ¶ [0036], and ¶ [0038]).
Note: patentability of a product does not depend on its method of production.
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/BITEW A DINKE/Primary Examiner, Art Unit 2896